Exhibit 10.3.7


THE SANDRIDGE ENERGY, INC.
SPECIAL SEVERANCE PLAN
1. Introduction: SandRidge Energy, Inc. (the “Company”) has adopted the
SandRidge Energy, Inc. Special Severance Plan (the “Plan”) to be effective April
1, 2018. The Plan is to provide certain benefits to Eligible Employees who are
separated from employment following the Effective Date through March 31, 2019 in
circumstances that make them eligible for benefits under this Plan.
2. Definitions:
a. Administrator means the Committee.
b. Base Salary means an Eligible Employee’s regular salary or wage calculated on
a weekly basis and does not include any bonuses, overtime pay, pay
differentials, on-call pay or other types of compensation paid in addition to
the base salary or base wage. The Eligible Employee’s Base Salary will be
calculated as of the Termination Date.
c. Cause shall include: (i) any act of an Eligible Employee which would
constitute a felony or fraud; (ii) failure of an Eligible Employee to adequately
perform the job duties and responsibilities as assigned by the Company or any
breach of the Company’s policies and procedures; (iii) neglect or dishonesty in
performance of an Eligible Employee’s duties, (iv) nonperformance of such job
duties, or refusal to abide by or comply with the reasonable directives of
his/her superiors; or (v) the commission of any act in direct or indirect
competition with or detrimental to the best interests of Company. A
determination that an Eligible Employee was separated for Cause shall be within
the sole discretion of the Company. In the event an Eligible Employee’s
employment is terminated for Cause, an Eligible Employee shall thereafter have
no right to receive compensation or other benefits under this Plan.
d. Code means the Internal Revenue Code of 1986, as amended.
e. Committee means the Company’s Employee Benefits Committee.
f. Company means SandRidge Energy, Inc. and its subsidiary entities as of the
Effective Date.
g. Decisional/Organizational Unit means any of the divisions, facilities,
departments, organizational units or other portions of the organizational
structure of the Company from which the Company may choose persons who will be
terminated.
h. Effective Date means April 1, 2018.
i. Election Period.  In connection with separations where the Severance Benefit
Agreement attached as Exhibit A applies, Election Period means the period: (i)
commencing on the date an Eligible Employee first has in his/her possession (a)
his/her Special Severance Benefit Agreement, (b) his/her General Release and (c)
the OWBPA Materials; and (ii) ending forty-five (45) days after such date.  In
connection with separations where the Severance Benefit Agreement attached as
Exhibit A-1 applies, Election Period means the period: (i) commencing on the
date an Eligible Employee first has in his/her possession the his/her Special
Severance Benefit Agreement and his/her General Release; and (ii) ending
twenty-one (21) days after such date.
j. Eligible Employee means an individual who, as of his/her Termination Date:
(i) is an active employee of the Company; (ii) is not covered by another
agreement, plan or program that provides for greater separation payments and/or
benefits in connection with a separation from employment (except as relates to
the Pro-rated AIP Payment described in Subsection (s) below) or a collective
bargaining agreement (unless the collective bargaining agreement or other
separation agreement or employment agreement provides for participation in this
Plan); (iii) is classified as a regular employee of and working directly for the
Company (and not an intern or a “temporary,” “seconded” or “leased” employee);
(iv) if part of a group of two or more employees to whom Special Severance
Benefits are contemporaneously being offered, works in a



--------------------------------------------------------------------------------

Decisional/Organizational Unit; (v) does not engage in Unauthorized
Communication at any time either before or after his/her termination from
employment; (vi) has continued to be employed by the Company until released by
the Company; and (vii) meets the requirements to be a Participant as defined
below. In addition, an individual shall not be an Eligible Employee if he/she is
offered and declines a transfer to a position elsewhere within the Company.
Also, an individual shall not be an Eligible Employee if the individual receives
an offer of employment from the purchaser or lessee of assets or an affiliated
or successor entity to such purchaser or lessee and either accepts the offer or
refuses the offer without the written consent of the Company to such refusal
(which the Company may in its sole and absolute discretion grant or withhold).
Lastly, an Eligible Employee does not include an individual who is terminated
for Cause as determined by the Company in its sole and absolute discretion prior
to the execution of the Special Severance Benefit Agreement and General Release,
nor does it include an individual who has notified the Company he/she intends to
terminate or resign his/her employment voluntarily at anytime prior to the
Termination Date.
k. ERISA means the Employee Retirement Income Security Act of 1974, as amended.


l. Fiduciary/Named Fiduciary means SandRidge Energy, Inc... 
m. General Release means the general release attached hereto as Exhibit B or
B-1.
n. Healthcare Stipend means the Fifteen Hundred Dollar ($1,500.00) payment an
Eligible Employee who is an active participant in the Company’s group health
plan as of the Termination Date will receive as part of his/her Special
Severance Benefits.
o. Long-Term Incentive Awards means all equity and performance awards, if any,
an Eligible Employee has received under the Company’s 2016 Omnibus Incentive
Plan.
p. OWBPA Materials means a description of an Eligible Employee’s
Decisional/Organizational Unit, the process and criteria used to identify the
specific individual in the Decisional/Organization Unit who would and would not
be potentially eligible for severance benefits and a list of the positions and
ages of the employees in an Eligible Employee’s Decisional/Organizational Unit
who were and were not selected for the Plan. These materials will be provided
when the Eligible Employee is part of a group of two or more employees to whom
Special Severance Benefits are contemporaneously being offered under this Plan.
q. Participant means an Eligible Employee who becomes entitled to Special
Severance Benefits under this Plan by signing a Special Severance Benefit
Agreement and General Release and who is not subsequently disqualified for the
Special Severance Benefits pursuant to the Plan’s terms and/or the terms of the
Special Severance Benefit Agreement and General Release.
r. Plan means The SandRidge Energy, Inc. Special Severance Plan.
s. Pro-Rated AIP Payment means the payment an Eligible Employee will receive as
part of his/her Special Severance Benefits which shall be equal to the Eligible
Earnings (as defined in the Company’s Annual Incentive Plan (the “AIP”)) he/she
has been paid year-to-date as of the Termination Date multiplied by the Eligible
Employee’s target percentage for the calendar year in which the Termination Date
occurs under the AIP; provided that if the Eligible Employee has an individual
employment agreement in effect as of the Termination Date that would provide
him/her with a larger AIP payment that the Pro-rated AIP Payment under this
Plan, the Eligible Employee will be paid the amount provided in his/her
employment agreement in lieu of a Pro-Rated AIP Payment under the Plan.
t. Special Severance Benefit Agreement means the agreement attached hereto as
Exhibit A or A-1.
u. Special Severance Benefits means the payments and benefits an Eligible
Employee who becomes a Participant will receive under this Plan which includes
the Special Severance
        -2-

--------------------------------------------------------------------------------

Payment, the Pro-Rated AIP Payment and, as applicable, the Healthcare Stipend
and/or acceleration of vesting of all the Eligible Employee’s Long-Term
Incentive Awards.
v. Special Severance Payment means the lump sum payment an Eligible Employee who
becomes a Participant will receive under this Plan. If the Eligible Employee is
in a position of Director (or the equivalent) or above as of the Termination
Date, the Special Severance Payment will be in an amount equal to twenty-six
(26) weeks of Base Salary; if the Eligible Employee is in a position below
Director, the Special Severance Payment will be in an amount equal to four (4)
weeks of the Eligible Employee’s Base Salary for each Year of Service, subject
to a minimum payment equal to thirteen (13) weeks of Base Salary and a maximum
payment equal to twenty-six (26) weeks of Base Salary..
w. Termination Date means the date on which the Company releases an Eligible
Employee from employment or such later effective date of termination from
employment as the Company may designate.
x. Unauthorized Communication means disclosure, dissemination or duplication of
the Plan, the Special Severance Benefit Agreement and/or the General Release by
an Eligible Employee to any third party, including the media, as well as any
disclosure or publication via the internet or social media. Unauthorized
Communication specifically does not include discussion by an Eligible Employee
of the terms of the Plan, the Special Severance Benefit Agreement and/or the
General Release with his/her immediate family, his/her legal counsel or
accountant, any governmental agency or entity (including but not limited to the
Department of Justice or Equal Employment Opportunity Commission or a similar
fair employment practices agency of the Eligible Employee’s State of residence
or employment), or other similarly situated employees.
y. Years of Service. For purposes of calculating length of service, Years of
Service are determined based on the Eligible Employee’s actual time of
continuous employment as of the Termination Date. For example, if the Eligible
Employee has been employed by the Company for four years and four months as of
the Termination Date, his/her Special Severance Payment would be calculated by
multiplying 4 1/3 by 4 and his/her Special Severance Payment would be 17 1/3
weeks of Base Salary. Prior periods of employment in which there has been a
break in service (except for authorized leaves of absence) will not be used to
calculate Years of Service.


3. Eligibility.
3.1 Participation. Each Eligible Employee shall be potentially eligible to be a
Participant under the Plan as of the Effective Date or, if applicable, the date
of assignment to a Decisional/Organizational Unit, whichever is later.
3.2 Duration of Participation. An Eligible Employee shall cease to be
potentially eligible to be a Participant under the Plan when the Eligible
Employee ceases to be employed by the Company, unless at that time such Eligible
Employee is terminated from employment under conditions that entitle him/her to
receive the Special Severance Benefits under Section 4.2 below.
4. Separation Benefits.
4.1 Right to Separation Benefits. An Eligible Employee shall be entitled to
receive from the Company the Special Severance Benefits provided in Section 4.3
if the Eligible Employee’s employment by the Company terminates as specified in
Section 4.2, provided the Eligible Employee: (i) timely signs and delivers to
the Company a Special Severance Benefit Agreement; (ii) timely signs and
delivers to the Company a General Release and does not thereafter attempt to
revoke the General Release; (iii) does not engage in Unauthorized Communication
at any time either before or after his/her termination from employment; (iv)
returns any Company property within the Eligible Employee’s
        -3-

--------------------------------------------------------------------------------

possession or control, continues to cooperate in providing information necessary
for transition and maintenance of the Company’s ongoing business and complies
with all of his/her obligations under the Special Severance Benefit Agreement
and the General Release or any other ongoing obligation to the Company,
including any post-employment obligations such as not disclosing the Company’s
confidential and proprietary information; (vi) has not previously committed that
he/she will accept a transfer offer within the Company and thereafter, without
the written consent of the Company (which the Company may in its sole and
absolute discretion grant or withhold), refuses to honor such commitment and
(vii) who is not terminated for Cause as determined by the Company in its sole
and absolute discretion at any time prior to the Eligible Employee’s execution
of the Special Severance Benefit Agreement and General Release. Notwithstanding
anything in this Section 4.1, an Eligible Employee who is initially eligible for
Special Severance Benefits shall become ineligible upon the occurrence of any of
the events described in Section 4.1a below or as described elsewhere in the
Plan, as applicable.
4.1a Subsequent Disqualifying Events. An Eligible Employee who is initially
eligible for Special Severance Benefits under Section 4.1 shall become
ineligible for any Special Severance Benefits and the Eligible Employee’s
receipt of the Special Severance Benefits shall cease immediately, or as
applicable, the Eligible Employee shall become immediately obligated to repay
all or reimburse the Company for the total value of (or, in the Company sole
discretion, a portion of) the Special Severance Benefits if the Eligible
Employee: (i) is rehired by the Company within a time period following the
Eligible Employee’s Termination Date that is equal to or less than the number of
weeks of Base Salary the Eligible Employee received as his/her Special Severance
Payment; (ii) breaches any of his/her obligations under the Special Severance
Benefit Agreement or General Release or any other ongoing post-employment
obligations to the Company (including ongoing obligations in an Eligible
Employee’s individual employment agreement, if any); or (iii) attempts to
revoke, repudiate or rescind the General Release at any time in the future
(collectively, the “Subsequent Disqualifying Events”).



        -4-

--------------------------------------------------------------------------------

4.2 Termination of Employment.
(a) Terminations Which Give Rise to Special Severance Benefits Under This Plan.
An Eligible Employee will become and remain entitled to the Special Severance
Benefits in accordance with Sections 4.1 and 4.1a above and Section 4.3 below if
the Eligible Employee is involuntarily terminated by the Company after the
Effective Date without Cause.
(b) Terminations Which Do Not Give Rise to Special Severance Benefits Under This
Plan. An Eligible Employee shall not be entitled to Special Severance Benefits
if: (i) the Eligible Employee terminates his/her employment through voluntary
separation or death; or (ii) the Eligible Employee is involuntarily terminated
by the Company after the Effective Date for Cause as determined by the Company
in its sole and absolute discretion.
4.3 Special Severance Benefits.
(a) Special Severance Benefits. Subject to Subsection (b) and Section 5 below,
if an Eligible Employee’s employment is terminated under circumstances entitling
him/her to separation benefits as provided in Sections 4.1 and 4.2(a) and
becomes a Participant and remains eligible for Special Severance Benefits as
provided in Section 4.1a above, the Company shall provide the Participant the
Special Severance Benefits as described in the Special Severance Benefit
Agreement.
(b) WARN Leave/Transition Leave Pay and/or Benefits. If an Eligible Employee is
placed on WARN Leave prior to his/her Termination Date as a result of a “mass
layoff” or a “plant closing” covered by the Federal Worker Adjustment and
Retraining Notification Act (“WARN”), all or a portion of the Special Severance
Benefits the Eligible Employee may be entitled to receive shall be considered to
be payments provided pursuant to WARN. In that event, any payment of Special
Severance Benefits that the Eligible Employee may receive shall be reduced
dollar-for-dollar by payments required to be made to the Eligible Employee
pursuant to WARN. Under certain circumstances, the Company may in its
discretion, place an Eligible Employee on Transition Leave as a courtesy to the
Eligible Employee even if not required by WARN and make voluntary and
unconditional payments related to salary and/or provide continued benefits to
the Eligible Employee for a period following the date the Eligible Employee is
released from performing any job duties but prior to the Eligible Employee’s
Termination Date (”Transition Leave Pay”). If an Eligible Employee who becomes a
Participant receives or has received Transition Leave Pay, the Special Severance
Payment he/she may be entitled to receive may, in the Company’s discretion, be
reduced by all or a portion of the Transition Leave Pay the Eligible Employee
receives.
5. Plan Sponsor. The Plan sponsor is SandRidge Energy, Inc. EIN: 752541245; Plan
Number 503, 123 Robert S. Kerr Ave., Oklahoma City, Oklahoma 73102. Participants
and beneficiaries may receive from the Administrator, upon written request,
information as to whether a particular employer is a sponsor of the Plan, and if
the employer is a Plan sponsor, the employer’s address.
6. Administrator and Named Fiduciary. The Administrator has the discretionary
authority to interpret the Plan, manage its operation and determine all
questions arising in the administration, interpretation and application of the
Plan. SandRidge Energy, Inc. is designated the “named fiduciary.” The
Administrator shall be contacted at: SandRidge Energy, Inc., Attention: Employee
Benefits Committee Chairperson, 123 Robert S. Kerr Ave., Oklahoma City, Oklahoma
73102; telephone (405)429-5500.

        -5-

--------------------------------------------------------------------------------

7. Agent for Service of Process. The agent for service of legal process is CT
Corporation. Service of legal process may also be made upon the Administrator.
8. Plan Year. The Plan Year for purposes of maintaining the Plan’s fiscal
records shall be January 1 through December 31.
9. Plan Amendment and Termination. The Company shall have the right to amend,
modify, or terminate the Plan or any benefit provided under this Plan at any
time and from time to time to any extent that it may deem advisable and in its
sole and absolute discretion. Any such amendment or modification shall be set
out in writing executed by the Chief Executive Officer of SandRidge Energy, Inc.
or General Counsel or another designee of the Chief Executive Officer and filed
with the Administrator. Upon filing with the Administrator, such amendment or
modification to the Plan shall be deemed to have been amended or modified in the
manner and to the extent and effective as of the date therein set forth, and
thereupon any and all Eligible Employees, whether they shall have become such
prior to the amendment or modification, shall be bound thereby and no notice is
required to be provided to any Eligible Employee. Notwithstanding anything
herein to the contrary, the Plan may be amended in such manner as may be
required at any time to make it conform to the requirements of the Code, or of
ERISA, or of any amendment thereto, or of any regulations or rulings issued
pursuant thereto. Unless specifically extended through an amendment as provided
in this Section, the Plan will automatically terminate effective at 11:59 p.m.
Central Standard/Daylight Time on March 31, 2019.
10. Claims Procedure
10.1 How to Submit a Claim. In order to claim benefits under this Plan, the
claimant must be an Eligible Employee. A written claim must be filed within
ninety (90) days of the date upon which the claimant first knew (or should have
known) of the facts upon which the claim is based and shall be sent by certified
mail, return receipt requested to c/o General Counsel, SandRidge Energy, Inc.,
123 Robert S. Kerr Ave., Oklahoma City, Oklahoma 73102. The procedures in this
Section shall apply to all claims that any person has with respect to the Plan,
including claims against fiduciaries and former fiduciaries, except to the
extent the Committee determines, in its sole discretion, that it does not have
the power to grant, in substance, all relief reasonably being sought by the
claimant.
10.2 Denial of Claims. If a person has made a claim for benefits under this Plan
and any portion of the claim is denied, the Committee will furnish the claimant
with a written notice stating the reasons for the denial, including reference to
any pertinent Plan provisions upon which the denial was based and appropriate
information concerning steps to take if the claimant wishes to submit the claim
for further review.
The Committee shall approve or deny the claim in writing within ninety (90) days
after receipt of the claim. If additional time is required, the Company shall
advise the claimant in writing prior to the expiration of the initial ninety
(90) days if an extension is necessary, stating the circumstances requiring the
extension and the date by which the claimant can expect the Committee’s decision
regarding the claim which shall not exceed an additional thirty (30) days. All
decisions by the Committee are made in its sole and absolute discretion.
10.3 Review Procedures. Within sixty (60) days after the date of written notice
denying any claim, a claimant or an authorized representative may write to the
Committee requesting a review of that decision.
The request for review may contain such issues and comments as the claimant or
an authorized representative may wish considered in the review. The Committee
will consider any request for a review and will make a final determination with
respect to the claim within sixty (60) days after the request for a review is
received. The Committee will advise the claimant of the determination in writing
and will set forth the reasons for the determination and references any
pertinent Plan provisions upon which the determination is based. The decision
rendered upon reconsideration of the claim will be final and binding on all
interested parties.
10.4 Rules and Decisions. All decisions of the Committee shall be final and
conclusive and are made in the Committee’s sole and absolute discretion. When
making a determination or calculation,
        -6-

--------------------------------------------------------------------------------

the Committee may rely upon information furnished by an Eligible
Employee/claimant, the Company or the legal counsel of the Company.
10.5 Committee Procedures. The Committee may act at a meeting (either in person
or telephonically) or in writing without a meeting. All decisions of the
Committee shall be made by the vote of the majority including actions in writing
taken without a meeting.
10.6 Other Committee Powers and Duties. The Committee shall have such duties and
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the following:
(a) to construe and interpret the Plan and resolve any ambiguities with respect
to any of the terms and provisions thereof as written and as applied to the
operation of the Plan in its sole and absolute discretion; and
(b) to decide all questions of eligibility and determine the amount, manner and
time of payment of any benefits hereunder in its sole and absolute discretion.
11. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
12. Section Titles and Headings. The titles and headings at the beginning of
each Section shall not be considered in construing the meaning of any provision
in this Plan.
13. Controlling Law. The Plan shall be interpreted under the laws of the State
of Oklahoma, except to the extent that federal law preempts state law.
14. The Plan Document. This document constitutes the Plan document, copies of
which are available upon request from the Committee. In the event of any
inconsistency between any communication regarding the Plan and the Plan document
itself, the Plan document controls.


SANDRIDGE ENERGY, INC.


/s/ William M. Griffin, Jr.William M. Griffin, Jr.President and Chief Executive
Officer




        -7-

--------------------------------------------------------------------------------

ERISA RIGHTS INFORMATION
(Employee Retirement Income Security Act of 1974 (ERISA) Rights)
Participants in The SandRidge Energy Inc. Special Severance Plan have certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA).  ERISA provides that all Plan participants shall be entitled to:
1.Examine without charge at the Administrator’s office and at other specified
locations such as worksites, all documents governing the Plan and a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.
2.Obtain copies of all documents governing the operation of the Plan and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description upon written request to the Administrator.  The Administrator may
make a reasonable charge for the copies.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA. 
If your claim for a benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial.  You have the right to have
the claim reviewed and reconsidered and to obtain copies of documents relating
to the decision without charge, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court.  In such a case, the
court may require the Administrator to provide the materials and pay you up to
One Hundred Ten Dollars ($110) a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the
Administrator.  If you have a claim for benefits that is denied or ignored, in
whole or in part, you may file suit in a state or federal court.  If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court.  If you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Administrator
in Oklahoma City.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor (listed in your telephone
directory) or contact the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
The Plan is an employee welfare benefit plan within the meaning of ERISA.  The
Document shall be considered as a Summary Plan Description for the Plan as
required by ERISA.







        -8-

--------------------------------------------------------------------------------

Exhibit A (Group Termination – Separation Agreement)


[Date]


VIA HAND DELIVERY


[Employee Name & Address]
Re: Separation Agreement


Dear _________:


Thank you for your service to SandRidge Energy, Inc., and its affiliates
(“SandRidge” or the “Company”). In connection with your separation from
employment, SandRidge is offering you severance benefits under The SandRidge
Energy, Inc. Special Severance Plan (the “Plan”), a copy of which is enclosed.
This letter, when fully executed, will constitute your Special Severance
Agreement as referenced in the Plan (the “Severance Agreement”). You must also
sign the enclosed General Release to receive severance benefits. Capitalized
terms used in this Severance Agreement and the General Release have the same
meaning as their definitions in the Plan.
1. Termination of Employment. SandRidge has made the decision to terminate your
employment and your service as ___________ [position title], and any other
position or status you hold with SandRidge, effective __________, 201_ (the
“Termination Date”).
2. Final Payment. You have been paid or will be paid your earned salary through
the Termination Date. Your final paycheck will include payment for any accrued
and unused paid time off (“PTO”). If you believe the amount of your final
paycheck is incorrect, you agree to contact SandRidge immediately.
3. Special Severance Benefits. In consideration of your service to SandRidge and
your execution of this Severance Agreement and the General Release, your not
revoking the General Release during the seven day period described later in this
Paragraph, and your compliance with the other terms of this Severance Agreement
and the Plan, you will be entitled to receive the following Special Severance
Benefits:
(a)  A lump sum payment equal to four weeks of your Base Salary for every Year
of Service with SandRidge, subject to a minimum of 13 weeks and a maximum of 26
weeks (or such other Special Severance Payment as is specifically provided in
the Plan).
(b)  100% vesting of all equity and performance awards received under the 2016
Omnibus Incentive Plan.
(c) A Pro-Rated AIP payment which is equal to your year-to-date Eligible
Earnings (as defined in the Company’s Annual Incentive Plan) multiplied by your
target percentage for this calendar year. If you have an individual employment
agreement in effect as of the Termination Date that provides for a larger AIP
payment, however, you will be paid the larger amount.
(d) If you participate in the Company’s health plan, the Company will issue a
$1,500 Healthcare Benefits Stipend to assist you with your health plan
transition. Your coverage under the Company’s group health plan will terminate
on the last day of the month in which the Termination Date occurs, and you will
be potentially eligible for coverage under that plan (per the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”)) beginning on the first
day of the following month.
These payments will be taxable and are generally made within 60 days of your
Termination Date.
        These severance amounts will not otherwise be “benefit bearing” and will
not be considered as compensation for purposes of the Company’s 401(k) plan or
for accrual of PTO or other leave. In the event of your death prior to the
receipt of any and all of these benefits, the benefits will pass in their
entirety to your estate.
        You will receive the Special Severance Benefits only if you have
returned an executed copy of this Severance Agreement and the accompanying
General Release during the 45-day period immediately following the date on which
you have in your possession all of the following: a) this Severance Agreement;
b) the General Release; and c) the accompanying information provided to you
pursuant to the Older Worker Benefits
        -9-

--------------------------------------------------------------------------------

Protection Act (the “OWBPA Materials”). The OWBPA Materials may be enclosed with
this letter or may be separately provided at a later date. If the OWBPA
Materials are provided to you at a later time, that is when your 45-day Election
Period will begin.
        As the Notice which is part of the General Release indicates, you have a
right to revoke the General Release within seven (7) days after you sign it. If
you revoke the General Release within that seven-day period, this Severance
Agreement and the General Release will be null and void and you will not be
eligible for any Special Severance Benefits under the Plan or this Severance
Agreement. Any such revocation must be in writing and must be received within
the seven-day period following execution of the General Release. Any revocation
must be sent or delivered to Amy Scott at SandRidge Energy, Inc., 123 Robert S.
Kerr Ave., Oklahoma City, OK 73102. You may also email any revocation to Ms.
Scott at ascott@SandRidgeenergy.com.
In order to receive or retain the Special Severance Benefits, you must also
return all SandRidge property within 14 days of your Termination Date (as
described in paragraph 4, below) and comply with the obligations set forth in
paragraphs 5 through 9, below.
4. Return of SandRidge Property. If you have the following Company property in
your possession, you agree to return it to the People and Culture Department on
or before __________, 201_: physical keys or security items, laptop computer,
all originals and any copies of Company records and any other property of the
Company. This includes any disks, files, notebooks, etc. that you have
personally generated or maintained with respect to the Company’s business, as
well as any Company records in your possession.
5. Continued Assistance. You will continue to cooperate with and assist
SandRidge and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony with regard to any
matters in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.
6.  Confidential Information. During the course of your employment with
SandRidge, you have had access to and gained knowledge of confidential and
proprietary information; therefore, except as provided in paragraph 10, you
agree not to make any independent use of or disclose to any other person or
organization any of the Company’s confidential, proprietary information unless
you obtain the Company’s prior written consent. Confidential Information
includes data or material (regardless of form) that is: (a) a trade secret; (b)
provided, disclosed or delivered to you by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any customer, borrower or business
associate of the Company or any public authority having jurisdiction over the
Company of any business activity conducted by the Company; or (c) produced,
developed, obtained or prepared by you or on your behalf or the Company with
respect to the Company or any assets, oil and gas prospects, business
activities, officers, directors, employees, borrowers or customers of the
foregoing. However, Confidential Information does not include any information,
data or material that at the time of disclosure or use was generally available
to the public other than by a breach of this covenant, was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by the Company or a third party, or was otherwise developed or obtained
independently by the person to whom disclosed without a breach of this covenant.
On request by the Company, the Company is entitled to a copy of any Confidential
Information in your possession regardless of how you obtained it.
You also agree that all such Confidential Information together with all copies
in any format thereof and notes and other summaries thereof are and will remain
the sole property of SandRidge. You agree to return to SandRidge any such
Confidential Information and all copies, notes or other summaries thereof which
you may have in your possession no later than the end of business on the
Termination Date. These obligations described in this Paragraph apply whether
you accept the Special Severance Benefits or not. Except as provided in
Paragraph 10, this commitment of confidentiality also applies to the terms of
this Severance Agreement, except for discussions with your spouse, your personal
attorney and/or accountants or other similarly situated
        -10-

--------------------------------------------------------------------------------

employees; in connection with an application for unemployment insurance
benefits; or as needed to enforce the Severance Agreement. Any disclosure by
such individuals will be deemed a disclosure by you and will have the same
consequences as a breach of our agreements with you.
If you are asked to testify, receive a subpoena, or provide information
pertaining to the Company, you will notify J. Matthew Thompson, SandRidge
Energy, Inc., 123 Robert S. Kerr Ave., Oklahoma City, OK 73102 by regular mail
or email at mthompson@SandRidgeenergy.com within five (5) days of receipt. If
the subpoena or court order requires compliance in less than five (5) days, you
will call Matt Thompson at (405) 429-6008 and send an email to
mthompson@SandRidgeenergy.com within twenty-four (24) hours of receipt. You will
provide a copy of the legal process documents so that, if appropriate, the
Company may seek to have the legal process quashed or a protective order
granted.
7. No Influence or Solicitation of Employees or Established Customers. You agree
that, for the one-year period immediately following your Termination Date, you
will not, (i) either personally or by or through an agent, on behalf of yourself
or on behalf of any other individual, association, or entity use any of the
Confidential Information for the purposes of calling on any customer of the
Company or soliciting or inducing any such customers to acquire, or providing to
any of such customers, any product or service provided by the Company or any
affiliate or subsidiary of the Company; (ii) directly solicit, influence or
encourage any established customer of the Company to divert or direct such
customer’s business to you or any person or entity by which or with which you
become employed, associated, affiliated or otherwise related; (iii) solicit,
divert or attempt to solicit or divert any entity which has been identified and
contacted by the Company, either directly or through such entity’s agent(s),
with respect to a possible acquisition by, or transaction with, the Company;
(iv) hire, solicit or seek to hire any employee of the Company; or (v) in any
other manner attempt, directly or indirectly, to persuade any such employee to
discontinue his or her status of employment with the Company or to become
employed in a business or activities likely to be competitive with the business
of the Company.
8. Future Activities. Except as provided in paragraph 10, you will not be
employed or otherwise act as an expert witness or consultant or in any similar
paid capacity in any litigation, arbitration, regulatory or agency hearing or
other adversarial or investigatory proceeding involving the Company.
9. Limitations on Communications and Preserving Name and Reputation. Except as
provided in paragraph 10, you will not at any time in the future engage in
Unauthorized Communications or defame, disparage or make or post statements or
disparaging remarks which could embarrass or cause harm to SandRidge’s name and
reputation or the names and reputation of any of its officers, directors,
representatives, agents, employees to SandRidge’s current, former or prospective
vendors, professional colleagues, professional organizations, associates or
contractors, or to the press or media or on the internet or social media.
Unauthorized Communication means disclosure, dissemination or duplication of the
Plan, this Severance Agreement and/or the General Release to any third party,
including the media, as well as any disclosure or publication via the internet
or social media. Disparagement means the form and substance of any
communication, regardless of whether or not you believe it to be true, that
tends to degrade or belittle SandRidge or subject it to ridicule or
embarrassment. You agree this Paragraph is a material provision of this
Severance Agreement and that in the event of breach, you will be liable for the
return of the value of all consideration received as well as any other damages
sustained by SandRidge. This Paragraph does not apply to statements made under
penalty of perjury; however, you agree to give advance notice to SandRidge of
such an event, to the extent practicable.
10. Exceptions to Unauthorized Communication and Restrictions on Communications,
Confidentiality and Future Activities. Unauthorized Communication does not
include and nothing in Paragraph 9, this Paragraph or elsewhere in this
Severance Agreement is intended to prohibit you from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need the prior authorization of the Company to make
any such reports or disclosures, and you are not required to notify the Company
that you have made such reports or disclosures. Further, Unauthorized
Communication does not include and nothing in Paragraph 9, this Paragraph or
elsewhere in this Severance Agreement prevents or prohibits you from
communicating with the Equal Employment Opportunity Commission (or a similar
fair
        -11-

--------------------------------------------------------------------------------

employment practices agency of your State of residence or employment) or with
other similarly situated employees. Unauthorized Communication also does not
include and nothing in Paragraph 9, this Paragraph or elsewhere in this
Severance Agreement is intended to prohibit your discussion of the terms of the
Plan, the Severance Agreement and/or the General Release with your immediate
family or your legal counsel or accountant.
11. Forfeiture. If you breach any of your obligations under this Severance
Agreement, SandRidge will be entitled to stop payment of any benefit otherwise
due under this Severance Agreement, has no further obligation to pay any benefit
otherwise due under this Severance Agreement, and will be entitled to recover
any money and, to the extent permitted by applicable law, the value of any other
benefits paid or provided under this Severance Agreement and to obtain all other
relief provided by law or equity, including, but not limited to, injunctive
relief.
12. Additional Warranties. You represent and warrant that as of the date you
sign this Severance Agreement, you have suffered no work related injury during
your employment with SandRidge and that you have no intention of filing a claim
for worker’s compensation benefits arising from any incident occurring during
your employment with the Company. You further represent that you have accounted
to the Company for any and all hours worked through your Termination Date, and
that you have been paid for such hours worked at the appropriate rate. You also
represent and warrant that you are not due any unpaid vacation or sick pay,
except as provided in paragraph 2 with respect to PTO.
13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Severance Agreement and the General Release will be construed
and enforced in accordance with the laws of the State of Oklahoma, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this provision to the substantive law of
another jurisdiction. You and the Company hereby each agree that Oklahoma City,
Oklahoma, is the proper venue for any litigation seeking to enforce or challenge
the effectiveness of any provision of this Severance Agreement or the General
Release, and you and the Company each hereby waive any right you or it otherwise
might have to defend, oppose, or object to, on the basis of jurisdiction, venue,
or forum non-conveniens, a suit filed by the other in any federal or state court
in Oklahoma City, Oklahoma, to enforce or challenge the effectiveness of any
provision of this Severance Agreement.
14. Severability. If any portion, provision or part of this Severance Agreement
or the General Release is held, determined or adjudicated to be invalid,
unenforceable or void for any reason whatsoever, each such portion, provision or
part shall be severed from the remaining portions, provisions or parts of this
Severance Agreement or the General Release, as applicable, and shall not affect
the validity or enforceability of such remaining portions, provisions or parts.
15. Entire Agreement. This Severance Agreement between you and SandRidge, if you
execute it, will be in consideration of the mutual promises described above. The
Plan, this Separation Agreement and the General Release will constitute the
entire agreement and understanding between you and SandRidge with respect to
your separation from employment. You agree that you have no additional rights
under any other plans, programs, employment agreement or arrangement which
address benefits in connection with separation from employment and the other
topics covered by this Severance Agreement. There are no other agreements,
written or oral, expressed or implied, between the parties concerning the
subject matter of the Plan, this Severance Agreement and the General Release.
Alternatively, if you have an individual employment agreement in effect as of
your Termination Date, by signing this Severance Agreement, you are waiving any
right to severance or separation benefits provided under that individual
agreement other than, if applicable, as provided in Paragraph 3 (c).
To accept this Severance Agreement, please sign on the separate signature page
and return to the People and Culture Department within the 45-day Election
Period. You must also sign the General Release and return it within that same
time.
We wish you the best of luck and every success in your future endeavors.
Sincerely,





        -12-

--------------------------------------------------------------------------------

SANDRIDGE ENERGY, INC.


Agreed to on behalf of SandRidge Energy, Inc.


_____________________       ________, 201_
Philip T. Warman        Date
EVP and General Counsel
 





        -13-

--------------------------------------------------------------------------------

By signing below, I acknowledge and represent the following:
I received this Severance Agreement, the General Release, the Plan and the OWBPA
Materials (as defined in the Plan and the General Release) at least forty-five
(45) days before the deadline for acceptance of this Severance Agreement and the
Special Severance Benefits provided hereunder in exchange for the General
Release and my other promises in this Severance Agreement. I represent that I
have carefully reviewed this Severance Agreement, the General Release, the Plan
and the OWBPA Materials and understand them. 
I have had sufficient time and opportunity to consider this Severance Agreement,
the General Release, and the OWBPA Materials and represent that I am signing
this Severance Agreement and the General Release voluntarily and with full
understanding and knowledge of their effects and consequences. I represent that
I have had sufficient opportunity to consult with legal counsel regarding this
Severance Agreement and the General Release and their effects and consequences
before signing this Severance Agreement and the General Release.
        I understand that I have a right to revoke the General Release within
seven (7) days after I sign it and that if I revoke the General Release within
that seven-day period, this Severance Agreement and the General Release will be
null and void and I will not be eligible for any Special Severance Benefits
under the Plan or this Severance Agreement. I understand that Paragraph 3 of
this Severance Agreement describes the proper and only procedure for making any
such revocation.


ACCEPTED AND AGREED TO BY:




_________________________________________  ________________
Employee Signature      Date





        -14-

--------------------------------------------------------------------------------

Exhibit A-1 (Individual Termination – Separation Agreement)






[Date]


VIA HAND DELIVERY


[Employee Name & Address]
Re: Separation Agreement


Dear _________:


Thank you for your service to SandRidge Energy, Inc., and its affiliates
(“SandRidge” or the “Company”). In connection with your separation from
employment, SandRidge is offering you severance benefits under The SandRidge
Energy, Inc. Special Severance Plan (the “Plan”), a copy of which is enclosed.
This letter, when fully executed, will constitute your Special Severance
Agreement as referenced in the Plan (the “Severance Agreement”). You must also
sign the enclosed General Release to receive severance benefits. Capitalized
terms used in this Severance Agreement and the General Release have the same
meaning as their definitions in the Plan.
1. Termination of Employment. SandRidge has made the decision to terminate your
employment and your service as ___________ [position title], and any other
position or status you hold with SandRidge, effective __________, 201_ (the
“Termination Date”).
2. Final Payment. You have been paid or will be paid your earned salary through
the Termination Date. Your final paycheck will include payment for any accrued
and unused paid time off (“PTO”). If you believe the amount of your final
paycheck is incorrect, you agree to contact SandRidge immediately.
3. Special Severance Benefits. In consideration of your service to SandRidge and
your execution of this Severance Agreement and the General Release, your not
revoking the General Release during the seven day period described later in this
Paragraph, and your compliance with the other terms of this Severance Agreement
and the Plan, you will be entitled to receive the following Special Severance
Benefits:
(a)  A lump sum payment equal to four weeks of your Base Salary for every Year
of Service with SandRidge, subject to a minimum of 13 weeks and a maximum of 26
weeks (or such other Special Severance Payment as is specifically provided in
the Plan).
(b)  100% vesting of all equity and performance awards received under the 2016
Omnibus Incentive Plan.
(c) A Pro-Rated AIP payment which is equal to your year-to-date Eligible
Earnings (as defined in the Company’s Annual Incentive Plan) multiplied by your
target percentage for this calendar year. If you have an individual employment
agreement in effect as of the Termination Date that provides for a larger AIP
payment, however, you will be paid the larger amount.
(d) If you participate in the Company’s health plan, the Company will issue a
$1,500 Healthcare Benefits Stipend to assist you with your health plan
transition. Your coverage under the Company’s group health plan will terminate
on the last day of the month in which the Termination Date occurs, and you will
be potentially eligible for coverage under that plan (per the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”)) beginning on the first
day of the following month.
These payments will be taxable and are generally made within 60 days of your
Termination Date.
        These severance amounts will not otherwise be “benefit bearing” and will
not be considered as compensation for purposes of the Company’s 401(k) plan or
for accrual of PTO or other leave. In the event of your death prior to the
receipt of any and all of these benefits, the benefits will pass in their
entirety to your estate.

        -15-

--------------------------------------------------------------------------------

        You will receive the Special Severance Benefits only if you have
returned an executed copy of this Severance Agreement and the accompanying
General Release during the 21-day period immediately following the date on which
you received this Severance Agreement and the General Release.
        As the Notice which is part of the General Release indicates, you have a
right to revoke the General Release within seven (7) days after you sign it. If
you revoke the General Release within that seven-day period, this Severance
Agreement and the General Release will be null and void and you will not be
eligible for any Special Severance Benefits under the Plan or this Severance
Agreement. Any such revocation must be in writing and must be received within
the seven-day period following execution of the General Release. Any revocation
must be sent or delivered to Amy Scott at SandRidge Energy, Inc., 123 Robert S.
Kerr Ave., Oklahoma City, OK 73102. You may also email any revocation to Ms.
Scott at ascott@SandRidgeenergy.com.
In order to receive or retain the Special Severance Benefits, you must also
return all SandRidge property within 14 days of your Termination Date (as
described in paragraph 4, below) and comply with the obligations set forth in
paragraphs 5 through 9, below.
4. Return of SandRidge Property. If you have the following Company property in
your possession, you agree to return it to the People and Culture Department on
or before __________, 201_: physical keys or security items, laptop computer,
all originals and any copies of Company records and any other property of the
Company. This includes any disks, files, notebooks, etc. that you have
personally generated or maintained with respect to the Company’s business, as
well as any Company records in your possession.
5. Continued Assistance. You will continue to cooperate with and assist
SandRidge and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony with regard to any
matters in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.
6.  Confidential Information. During the course of your employment with
SandRidge, you have had access to and gained knowledge of confidential and
proprietary information; therefore, except as provided in paragraph 10, you
agree not to make any independent use of or disclose to any other person or
organization any of the Company’s confidential, proprietary information unless
you obtain the Company’s prior written consent. Confidential Information
includes data or material (regardless of form) that is: (a) a trade secret; (b)
provided, disclosed or delivered to you by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any customer, borrower or business
associate of the Company or any public authority having jurisdiction over the
Company of any business activity conducted by the Company; or (c) produced,
developed, obtained or prepared by you or on your behalf or the Company with
respect to the Company or any assets, oil and gas prospects, business
activities, officers, directors, employees, borrowers or customers of the
foregoing. However, Confidential Information does not include any information,
data or material that at the time of disclosure or use was generally available
to the public other than by a breach of this covenant, was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by the Company or a third party, or was otherwise developed or obtained
independently by the person to whom disclosed without a breach of this covenant.
On request by the Company, the Company is entitled to a copy of any Confidential
Information in your possession regardless of how you obtained it.
You also agree that all such Confidential Information together with all copies
in any format thereof and notes and other summaries thereof are and will remain
the sole property of SandRidge. You agree to return to SandRidge any such
Confidential Information and all copies, notes or other summaries thereof which
you may have in your possession no later than the end of business on the
Termination Date. These obligations described in this Paragraph apply whether
you accept the Special Severance Benefits or not. Except as provided in
Paragraph 10, this commitment of confidentiality also applies to the terms of
this Severance Agreement, except for discussions with your spouse, your personal
attorney and/or accountants or other similarly situated
        -16-

--------------------------------------------------------------------------------

employees; in connection with an application for unemployment insurance
benefits; or as needed to enforce the Severance Agreement. Any disclosure by
such individuals will be deemed a disclosure by you and will have the same
consequences as a breach of our agreements with you.
If you are asked to testify, receive a subpoena, or provide information
pertaining to the Company, you will notify J. Matthew Thompson, SandRidge
Energy, Inc., 123 Robert S. Kerr Ave., Oklahoma City, OK 73102 by regular mail
or email at mthompson@SandRidgeenergy.com within five (5) days of receipt. If
the subpoena or court order requires compliance in less than five (5) days, you
will call Matt Thompson at (405) 429-6008 and send an email to
mthompson@SandRidgeenergy.com within twenty-four (24) hours of receipt. You will
provide a copy of the legal process documents so that, if appropriate, the
Company may seek to have the legal process quashed or a protective order
granted.
7. No Influence or Solicitation of Employees or Established Customers. You agree
that, for the one-year period immediately following your Termination Date, you
will not, (i) either personally or by or through an agent, on behalf of yourself
or on behalf of any other individual, association, or entity use any of the
Confidential Information for the purposes of calling on any customer of the
Company or soliciting or inducing any such customers to acquire, or providing to
any of such customers, any product or service provided by the Company or any
affiliate or subsidiary of the Company; (ii) directly solicit, influence or
encourage any established customer of the Company to divert or direct such
customer’s business to you or any person or entity by which or with which you
become employed, associated, affiliated or otherwise related; (iii) solicit,
divert or attempt to solicit or divert any entity which has been identified and
contacted by the Company, either directly or through such entity’s agent(s),
with respect to a possible acquisition by, or transaction with, the Company;
(iv) hire, solicit or seek to hire any employee of the Company; or (v) in any
other manner attempt, directly or indirectly, to persuade any such employee to
discontinue his or her status of employment with the Company or to become
employed in a business or activities likely to be competitive with the business
of the Company.
8. Future Activities. Except as provided in paragraph 10, you will not be
employed or otherwise act as an expert witness or consultant or in any similar
paid capacity in any litigation, arbitration, regulatory or agency hearing or
other adversarial or investigatory proceeding involving the Company.
9. Limitations on Communications and Preserving Name and Reputation. Except as
provided in paragraph 10, you will not at any time in the future engage in
Unauthorized Communications or defame, disparage or make or post statements or
disparaging remarks which could embarrass or cause harm to SandRidge’s name and
reputation or the names and reputation of any of its officers, directors,
representatives, agents, employees to SandRidge’s current, former or prospective
vendors, professional colleagues, professional organizations, associates or
contractors, or to the press or media or on the internet or social media.
Unauthorized Communication means disclosure, dissemination or duplication of the
Plan, this Severance Agreement and/or the General Release to any third party,
including the media, as well as any disclosure or publication via the internet
or social media. Disparagement means the form and substance of any
communication, regardless of whether or not you believe it to be true, that
tends to degrade or belittle SandRidge or subject it to ridicule or
embarrassment. You agree this Paragraph is a material provision of this
Severance Agreement and that in the event of breach, you will be liable for the
return of the value of all consideration received as well as any other damages
sustained by SandRidge. This Paragraph does not apply to statements made under
penalty of perjury; however, you agree to give advance notice to SandRidge of
such an event, to the extent practicable.
10. Exceptions to Unauthorized Communication and Restrictions on Communications,
Confidentiality and Future Activities. Unauthorized Communication does not
include and nothing in Paragraph 9, this Paragraph or elsewhere in this
Severance Agreement is intended to prohibit you from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need the prior authorization of the Company to make
any such reports or disclosures, and you are not required to notify the Company
that you have made such reports or disclosures. Further, Unauthorized
Communication does not include and nothing in Paragraph 9, this Paragraph or
elsewhere in this Severance Agreement prevents or prohibits you from
communicating with the Equal Employment Opportunity Commission (or a similar
fair
        -17-

--------------------------------------------------------------------------------

employment practices agency of your State of residence or employment) or with
other similarly situated employees. Unauthorized Communication also does not
include and nothing in Paragraph 9, this Paragraph or elsewhere in this
Severance Agreement is intended to prohibit your discussion of the terms of the
Plan, the Severance Agreement and/or the General Release with your immediate
family or your legal counsel or accountant.
11. Forfeiture. If you breach any of your obligations under this Severance
Agreement, SandRidge will be entitled to stop payment of any benefit otherwise
due under this Severance Agreement, has no further obligation to pay any benefit
otherwise due under this Severance Agreement, and will be entitled to recover
any money and, to the extent permitted by applicable law, the value of any other
benefits paid or provided under this Severance Agreement and to obtain all other
relief provided by law or equity, including, but not limited to, injunctive
relief.
12. Additional Warranties. You represent and warrant that as of the date you
sign this Severance Agreement, you have suffered no work related injury during
your employment with SandRidge and that you have no intention of filing a claim
for worker’s compensation benefits arising from any incident occurring during
your employment with the Company. You further represent that you have accounted
to the Company for any and all hours worked through your Termination Date, and
that you have been paid for such hours worked at the appropriate rate. You also
represent and warrant that you are not due any unpaid vacation or sick pay,
except as provided in paragraph 2 with respect to PTO.
13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Severance Agreement and the General Release will be construed
and enforced in accordance with the laws of the State of Oklahoma, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this provision to the substantive law of
another jurisdiction. You and the Company hereby each agree that Oklahoma City,
Oklahoma, is the proper venue for any litigation seeking to enforce or challenge
the effectiveness of any provision of this Severance Agreement or the General
Release, and you and the Company each hereby waive any right you or it otherwise
might have to defend, oppose, or object to, on the basis of jurisdiction, venue,
or forum non-conveniens, a suit filed by the other in any federal or state court
in Oklahoma City, Oklahoma, to enforce or challenge the effectiveness of any
provision of this Severance Agreement.
14. Severability. If any portion, provision or part of this Severance Agreement
or the General Release is held, determined or adjudicated to be invalid,
unenforceable or void for any reason whatsoever, each such portion, provision or
part shall be severed from the remaining portions, provisions or parts of this
Severance Agreement or the General Release, as applicable, and shall not affect
the validity or enforceability of such remaining portions, provisions or parts.
15. Entire Agreement. This Severance Agreement between you and SandRidge, if you
execute it, will be in consideration of the mutual promises described above. The
Plan, this Separation Agreement and the General Release will constitute the
entire agreement and understanding between you and SandRidge with respect to
your separation from employment. You agree that you have no additional rights
under any other plans, programs, employment agreement or arrangement which
address benefits in connection with separation from employment and the other
topics covered by this Severance Agreement. There are no other agreements,
written or oral, expressed or implied, between the parties concerning the
subject matter of the Plan, this Severance Agreement and the General Release.
Alternatively, if you have an individual employment agreement in effect as of
your Termination Date, by signing this Severance Agreement, you are waiving any
right to severance or separation benefits provided under that individual
agreement other than, if applicable, as provided in Paragraph 3 (c).
To accept this Severance Agreement, please sign on the separate signature page
and return to the People and Culture Department within the 21-day Election
Period. You must also sign the General Release and return it within that same
time.
We wish you the best of luck and every success in your future endeavors.



        -18-

--------------------------------------------------------------------------------

Sincerely,


SANDRIDGE ENERGY, INC.


Agreed to on behalf of SandRidge Energy, Inc.


_____________________       ________, 201_
Philip T. Warman        Date
EVP and General Counsel
 
 





        -19-

--------------------------------------------------------------------------------

By signing below, I acknowledge and represent the following:
I received this Severance Agreement, the General Release and the Plan at least
twenty-one (21) days before the deadline for acceptance of this Severance
Agreement and the Special Severance Benefits provided hereunder in exchange for
the General Release and my other promises in this Severance Agreement. I
represent that I have carefully reviewed this Severance Agreement, the General
Release and the Plan and understand them.
I have had sufficient time and opportunity to consider this Severance Agreement
and the General Release and represent that I am signing this Severance Agreement
and the General Release voluntarily and with full understanding and knowledge of
their effects and consequences. I represent that I have had sufficient
opportunity to consult with legal counsel regarding this Severance Agreement and
the General Release and their effects and consequences before signing this
Severance Agreement and the General Release.
        I understand that I have a right to revoke the General Release within
seven (7) days after I sign it and that if I revoke the General Release within
that seven-day period, this Severance Agreement and the General Release will be
null and void and I will not be eligible for any Special Severance Benefits
under the Plan or this Severance Agreement. I understand that Paragraph 3 of
this Severance Agreement describes the proper and only procedure for making any
such revocation.


ACCEPTED AND AGREED TO BY:




_________________________________________  ________________
Employee Signature      Date





        -20-

--------------------------------------------------------------------------------

Exhibit B (Group Termination – Notice & General Release)
NOTICE
Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, as amended, the Pregnancy Discrimination Act of 1978, the
Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans with Disabilities
Act Amendments Act , the Employee Retirement Income Security Act of 1974 and the
Uniformed Services Employment and Reemployment Rights Act (all as amended from
time to time), prohibit employment discrimination based on sex, race, color,
national origin, religion, age, disability, eligibility for covered employee
benefits and military service status. You may also have rights under laws such
as the Older Worker Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through federal
departments and agencies such as the United States Department of Labor and the
Equal Employment Opportunity Commission, and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
This General Release is being provided to you in connection with the Special
Severance Agreement (the “Severance Agreement”) you have been provided and the
Special Severance Benefits you are being offered under The SandRidge Energy,
Inc. Special Severance Plan (the “Plan”). Contemporaneously with receiving this
General Release and the Severance Agreement and a copy of the Plan, you have
also been given an explanation of the separation selection process and the
criteria used for selecting employees in your Decisional Unit for separation and
potential eligibility for Special Severance Benefits under the Plan. In
addition, you have been given information showing the job positions and ages of
the employees in your Decisional Unit who are being separated as part of the
same group as you and who are potentially eligible for Special Severance
Benefits as described in the Severance Agreement and the Plan. You have also
been given the same information for employees in your Decisional Unit who are
not being separated from employment and who are not eligible to receive Special
Severance Benefits. This information is being provided to you pursuant to the
federal Older Workers Benefit Protection Act (the “OWBPA Materials”).
You have until the close of business 45 days from the date you received the
Severance Agreement, this General Release and the OWBPA Materials (the “Election
Period”) to make your decision to agree to the Severance Agreement and receive
Special Severance Benefits. The OWBPA Materials may have been included with the
Severance Agreement and this General Release or may be provided separately at a
later date. The 45-day Election Period begins when you have all three of those
documents in your possession. You may sign the Severance Agreement at any time
during that period. If you do not sign and return the Severance Agreement and
this General Release within the 45-day Election Period, you will not be eligible
for Special Severance Benefits under the Severance Agreement and the Plan.
BEFORE EXECUTING EITHER THE PROPOSED SEVERANCE AGREEMENT OR THIS GENERAL RELEASE
YOU SHOULD REVIEW THOSE DOCUMENTS AND THE OWBPA MATERIALS CAREFULLY AND, IF YOU
THINK NECESSARY, CONSULT AN ATTORNEY IN ORDER TO UNDERSTAND THE LEGAL EFFECTS OF
THE SEVERANCE AGREEMENT AND THE GENERAL RELEASE BEFORE SIGNING THEM.
You may revoke this General Release within seven days after you sign it, and it
will not become effective or enforceable until that revocation period has
expired. If you revoke the General Release within that seven-day period, this
Severance Agreement and the General Release will be null and void and you will
not be eligible for any Special Severance Benefits under the Severance Agreement
or the Plan. Any such revocation must be in writing and must be received within
the seven-day period following execution of the General Release. Any revocation
must be sent or delivered to Amy Scott, SandRidge Energy, Inc., 123 Robert S.
Kerr Ave., Oklahoma City, OK 73102. You may also email any revocation to Ms.
Scott at ascott@SandRidgeenergy.com.

        -21-

--------------------------------------------------------------------------------

GENERAL RELEASE
My employment with SandRidge Energy, Inc. or one of its affiliates (collectively
“SandRidge” or the “Company”) is terminated effective on the Termination Date.
In consideration of the Special Severance Benefits offered to me by SandRidge
under The SandRidge Energy, Inc. Special Severance Plan and the benefits that I
will receive as reflected in the Severance Agreement, I, ____________, on behalf
of myself and my heirs, assigns, executors, and administrators (collectively
referred to as the “Releasing Parties”), hereby release and discharge SandRidge
and its subsidiaries, partners, and affiliates, including each of those
entities’ predecessors, successors, affiliates, and partners and each of those
entities’ employees, officers, directors and agents (collectively referred to as
the “Released Parties”) from all claims, liabilities, demands, and causes of
action, known or unknown, fixed or contingent, that I or the Releasing Parties
may have or claim to have against the Company or the other Released Parties
either as a result of my past employment with the Company and/or the severance
of that relationship and/or otherwise, and hereby waive any and all rights I may
have with respect to any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Americans With Disabilities Act Amendment Act, the Employee Retirement
Income Security Act of 1974 and the Uniformed Services Employment and
Reemployment Rights Act (all as amended from time to time). This General Release
also includes, but is not limited to, any rights I may have under the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act of 1988, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Occupational Safety and Health Act and any other federal, state
and/or municipal statutes, orders or regulations pertaining to labor, employment
and/or employee benefits. This General Release also applies to any claims or
rights I or the Releasing Parties may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any expressed or implied employment contracts, and
to any claims I or the Releasing Parties may have against the Company or the
other Released Parties for fraudulent inducement or misrepresentation,
defamation, wrongful termination or other retaliation claims in connection with
workers’ compensation or alleged “whistleblower” status or on any other basis
whatsoever. I also release the Company and the other Released Parties from any
obligations and waive any rights to benefits I might otherwise have to benefits
in connection with my separation from employment under my individual employment
agreement, if any, except as specifically stated otherwise in the Severance
Agreement and the Plan.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims that I may have against the Company or the other
Released Parties that arise after the date I execute this General Release or on
any of the Company’s obligations under the Severance Agreement. This General
Release also does not have any effect on any claims that cannot be released as a
matter of law. I understand that this General Release will not prevent me from
filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any other government
agency. However, to the fullest extent permitted by law, I am hereby waiving the
right to receive any personal monetary recovery or other personal relief should
the Equal Employment Opportunity Commission (or other government agency) pursue
any class or individual charges in part or entirely on my behalf.
I have received copies of the Severance Agreement, the General Release, the Plan
and the OWBPA Materials and carefully reviewed those documents. I have not
relied on any representation or statement, oral or written, by the Company or
any of its representatives, which is not set forth in those documents. I fully
understand all the provisions and legal effects of the Severance Agreement and
the General Release (including the foregoing NOTICE).
The Severance Agreement, this General Release (including the foregoing NOTICE)
and the Plan set forth the entire agreement between me and the Company with
respect to this subject. I understand that my receipt and retention of the
Special Severance Benefits covered by the Severance Agreement are contingent not
only on my execution of this General Release, but also on my continued
compliance with my other obligations under the Severance Agreement and the Plan.

        -22-

--------------------------------------------------------------------------------

I acknowledge that the Company gave me at least 45 days after I received the
Severance Agreement, this General Release, a copy of the Plan and the OWBPA
Materials to consider whether I wish to accept or reject the Special Severance
Benefits I am eligible to receive under the Severance Agreement and the Plan in
exchange for this General Release. I also acknowledge that the Company advised
me to seek independent legal advice as to these matters, if I chose to do so. I
hereby represent and state that I have taken such actions and obtained such
information and independent legal or other advice, if any, that I believed were
necessary for me to fully understand the effects and consequences of the
Severance Agreement and this General Release prior to signing those documents.
I acknowledge that I have been informed of my right to revoke this General
Release within seven days after I sign it. I represent and state that I fully
understand how any such revocation is to be made and the consequences of any
such revocation.
Signature:_________________ 
Date:________________, 201_









        -23-

--------------------------------------------------------------------------------

Exhibit B-1 (Individual Termination – Notice & General Release)


NOTICE
Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, as amended, the Pregnancy Discrimination Act of 1978, the
Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans with Disabilities
Act Amendments Act , the Employee Retirement Income Security Act of 1974 and the
Uniformed Services Employment and Reemployment Rights Act (all as amended from
time to time), prohibit employment discrimination based on sex, race, color,
national origin, religion, age, disability, eligibility for covered employee
benefits and military service status. You may also have rights under laws such
as the Older Worker Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through federal
departments and agencies such as the United States Department of Labor and the
Equal Employment Opportunity Commission, and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
This General Release is being provided to you in connection with the Special
Severance Agreement (the “Severance Agreement”) you have been provided and the
Special Severance Benefits you are being offered under The SandRidge Energy,
Inc. Special Severance Plan (the “Plan”). Contemporaneously with receiving this
General Release and the Severance Agreement, you have been provided a copy of
the Plan.
You have until the close of business 21 days from the date you received the
Severance Agreement and this General Release (the “Election Period”) to make
your decision to agree to the Severance Agreement and receive Special Severance
Benefits. You may sign the Severance Agreement at any time during that period.
If you do not sign and return the Severance Agreement and this General Release
within the 21-day Election Period, you will not be eligible for Special
Severance Benefits under the Severance Agreement and the Plan.
BEFORE EXECUTING EITHER THE PROPOSED SEVERANCE AGREEMENT OR THIS GENERAL RELEASE
YOU SHOULD REVIEW THOSE DOCUMENTS CAREFULLY AND, IF YOU THINK NECESSARY, CONSULT
AN ATTORNEY IN ORDER TO UNDERSTAND THE LEGAL EFFECTS OF THE SEVERANCE AGREEMENT
AND THE GENERAL RELEASE BEFORE SIGNING THEM.
You may revoke this General Release within seven days after you sign it, and it
will not become effective or enforceable until that revocation period has
expired. If you revoke the General Release within that seven-day period, this
Severance Agreement and the General Release will be null and void and you will
not be eligible for any Special Severance Benefits under the Severance Agreement
or the Plan. Any such revocation must be in writing and must be received within
the seven-day period following execution of the General Release. Any revocation
must be sent or delivered to Amy Scott, SandRidge Energy, Inc., 123 Robert S.
Kerr Ave., Oklahoma City, OK 73102. You may also email any revocation to Ms.
Scott at ascott@SandRidgeenergy.com.



        -24-

--------------------------------------------------------------------------------

GENERAL RELEASE
My employment with SandRidge Energy, Inc. or one of its affiliates (collectively
“SandRidge” or the “Company”) is terminated effective on the Termination Date.
In consideration of the Special Severance Benefits offered to me by SandRidge
under The SandRidge Energy, Inc. Special Severance Plan and the benefits that I
will receive as reflected in the Severance Agreement, I, ____________, on behalf
of myself and my heirs, assigns, executors, and administrators (collectively
referred to as the “Releasing Parties”), hereby release and discharge SandRidge
and its subsidiaries, partners, and affiliates, including each of those
entities’ predecessors, successors, affiliates, and partners and each of those
entities’ employees, officers, directors and agents (collectively referred to as
the “Released Parties”) from all claims, liabilities, demands, and causes of
action, known or unknown, fixed or contingent, that I or the Releasing Parties
may have or claim to have against the Company or the other Released Parties
either as a result of my past employment with the Company and/or the severance
of that relationship and/or otherwise, and hereby waive any and all rights I may
have with respect to any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Americans With Disabilities Act Amendment Act, the Employee Retirement
Income Security Act of 1974 and the Uniformed Services Employment and
Reemployment Rights Act (all as amended from time to time). This General Release
also includes, but is not limited to, any rights I may have under the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act of 1988, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Occupational Safety and Health Act and any other federal, state
and/or municipal statutes, orders or regulations pertaining to labor, employment
and/or employee benefits. This General Release also applies to any claims or
rights I or the Releasing Parties may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any expressed or implied employment contracts, and
to any claims I or the Releasing Parties may have against the Company or the
other Released Parties for fraudulent inducement or misrepresentation,
defamation, wrongful termination or other retaliation claims in connection with
workers’ compensation or alleged “whistleblower” status or on any other basis
whatsoever. I also release the Company and the other Released Parties from any
obligations and waive any rights to benefits I might otherwise have to benefits
in connection with my separation from employment under my individual employment
agreement, if any, except as specifically stated otherwise in the Severance
Agreement and the Plan.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims that I may have against the Company or the other
Released Parties that arise after the date I execute this General Release or on
any of the Company’s obligations under the Severance Agreement. This General
Release also does not have any effect on any claims that cannot be released as a
matter of law. I understand that this General Release will not prevent me from
filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any other government
agency. However, to the fullest extent permitted by law, I am hereby waiving the
right to receive any personal monetary recovery or other personal relief should
the Equal Employment Opportunity Commission (or other government agency) pursue
any class or individual charges in part or entirely on my behalf.
I have received copies of the Severance Agreement, the General Release and the
Plan and carefully reviewed those documents. I have not relied on any
representation or statement, oral or written, by the Company or any of its
representatives, which is not set forth in those documents. I fully understand
all the provisions and legal effects of the Severance Agreement and the General
Release (including the foregoing NOTICE).
The Severance Agreement, this General Release (including the foregoing NOTICE)
and the Plan set forth the entire agreement between me and the Company with
respect to this subject. I understand that my receipt and retention of the
Special Severance Benefits covered by the Severance Agreement are contingent not
only on my execution of this General Release, but also on my continued
compliance with my other obligations under the Severance Agreement and the Plan.

        -25-

--------------------------------------------------------------------------------

I acknowledge that the Company gave me at least 21 days after I received the
Severance Agreement, this General Release and a copy of the Plan to consider
whether I wish to accept or reject the Special Severance Benefits I am eligible
to receive under the Severance Agreement and the Plan in exchange for this
General Release. I also acknowledge that the Company advised me to seek
independent legal advice as to these matters, if I chose to do so. I hereby
represent and state that I have taken such actions and obtained such information
and independent legal or other advice, if any, that I believed were necessary
for me to fully understand the effects and consequences of the Severance
Agreement and this General Release prior to signing those documents.
I acknowledge that I have been informed of my right to revoke this General
Release within seven days after I sign it. I represent and state that I fully
understand how any such revocation is to be made and the consequences of any
such revocation.
Signature:_________________ 
Date:________________, 201_










        -26-